EDGERTON, Associate Justice
(dissenting).
Section 9(a) still gives a remedy, as it always did, against unauthorized takings of property. But taking the property of a friendly alien is now expressly authorized by § 5(b). As the court concedes, the property in suit “vested” in the Custodian. The vesting for which § 5(b) provides is unqualified and complete. The property may be “used, * * * sold, or otherwise dealt with” by the Custodian. This precludes retention by appellant of any interest in the property.
The policy of § 5(b) is clear. Nominal ownership by nominal neutrals is often a front for, or otherwise equivalent to, enemy control. Such arrangements are often hard’to detect and usually harder to prove. To defeat them, Congress authorized the Custodian to vest in himself the property of any foreign national. It does not appear that they can be defeated otherwise.
I do not understand how § 9(a) can be thought to give appellant a claim to recover property which is no longer his. The court states that § 9(a) specifically confers jurisdiction to inquire whether seized property is owned by an enemy or ally of eri1 emy, and if not so owned, to order its return. I cannot find this provision in § 9(a). What this section, as I read it, specifically confers is jurisdiction to award to a claimant whose “interest” or “title” is “established * * * the * * * property * * * or the interest therein to which the court shall determine said claimant is entitled.” Appellant has no interest or title in the property in suit, since the property is vested unqualifiedly in the Custodian.
Compensation for the taking of the property is a different matter. The Tucker Act, 28 U.S.C.A. § 250, permits recovery in the Court of Claims on any claim “founded upon the Constitution of the United States or any law of Congress * * * [or] upon any contract, express or implied, with the Government of the United States * * And “it is settled by many decisions of which we need only cite the last — Yearsley v. W. A. Ross, 309 U.S. 18, 60 S.Ct. 413, 84 L.Ed. 554— that when the United States seizes the property of an individual, not an enemy, in pursuance of a public purpose, it impliedly promises to pay just compensation, and that that promise is ‘just compensation’ under the Fifth Amendment.” Silesian-American Corporation v. Markham, 2 Cir., 156 F.2d 793, 797. The former owner’s claim to compensation is not affected by the provision in § 7(c) that “the sole relief and remedy of any person having any claim to any money or other property * * * transferred” shall be that provided by the Act, since a claim to compensation for the taking of property is not a claim to the property. Accordingly I see no constitutional difficulty in the statutory scheme.